Opinion by
Judge Pryor :
The amended petition filed by the administrator presents no cause of action against the appellant, and shows no reason for erasing or refusing to allow the credits endorsed on the note. It is an argumentative pleading attempting to convince the chancellor that the administrator might have been in error in allowing the credits by the statements of the original petition. He does not allege that the credits were placed on the not.es by the appellant, but shows a state of case in which such a wrong might have been perpetrated on his intestate. The administrator, when he took the notes, found the credits endorsed,' and having admitted them to be proper, he must allege something else than that he- might have done injustice to the estate by the admission before he can ask the court to disregard them. As this is purely a legal issue, although tried by the chancellor, we are not disposed to. pass upon the questions of fact raised as' to the other payments.
The judgment is reversed and a new trial awarded the appellant.